DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant amended the claims to change the scope using the language consisting of and moving certain limitations into the independent claim with ranges not previously considered.  Support for the amendments is found in the original filing.  No new matter is added.  After further search and consideration, allowable subject matter has been identified. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher I Meyer on 4/27/2022.
The application has been amended as follows: 
Clam 1 is amended as follows:
After “a petroleum fraction comprising”  DELETE: 90 to 100 ADD/REPLACE:  --80 to 90—
After “in which n is between”  DELETE: 2 and 7 ADD/REPLACE: --3 or 4--
Clam 15 is amended as follows:
In the preamble after: “in a compression-ignited engine” DELETE:  comprising ADD/REPLACE ---consisting of--
After “a petroleum fraction comprising”  DELETE: 90 to 100 ADD/REPLACE:  --80 to 90—
After “in which n is between”  DELETE: 2 and 7 ADD/REPLACE: --3 or 4--
Cancel claims 4, 8, and 18
Allowable Subject Matter
Claims 1, 5-7, 9-15, 17 and 19-20 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Daly US 2004/0237383 requires the presence of water which is a required component and cannot be removed from the composition and method of Daly without taking away from the invention therein.  The closest prior art Bailey requires a specific oxygenate which while being an ether is not within the scope of the instantly claimed ether as the carbon range required by Bailey does not correspond to the instant carbon range for the ether and does not include the polyoxy groups in the range of the instant claims.   One of ordinary skill in the art would not be motivated to alter the core teachings of the prior art to encompass the claimed invention which specifically requires certain compositional components which are not those of the instant claimed application which is now recited as “consisting of”.  In accordance with MPEP 2111 no additional compositional components or steps are permissible with the transitional language “consisting of”  For these reasons as well as those set forth in the Remarks filed 4/25/2022, the prior art does not teach or fairly suggest the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771